Citation Nr: 9909896	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating for 
postoperative degenerative disc-joint disease of the cervical 
spine, with a history of bilateral radiculopathy, currently 
evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action by the Department of 
Veterans Affairs  Medical and Regional Office Center (VAMROC) 
in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's cervical spine disability is manifested by 
subjective complaints of constant pain in the neck and 
shoulders that is exacerbated by certain activities, pain and 
weakness in the hands, and reduced neck motion.  Objectively, 
there is marked limitation of motion with objective evidence 
of pain at the extremes of motion and reduced strength in the 
upper extremities.

3.  Examination does not reveal any loss of sensation or 
reflexes or evidence of peripheral neuropathy, focal 
neuropathy, or radiculopathy.    

4.  The veteran is unable to engage in or seek substantially 
gainful employment due to his cervical spine disability.  



CONCLUSION OF LAW

The criteria for a 100 percent extra-schedular disability 
rating for postoperative degenerative disc-joint disease of 
the cervical spine, with a history of bilateral 
radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The VAMROC established entitlement to service connection for 
a cervical spine disability in a January 1992 rating 
decision.  At that time, it assigned a 20 percent disability 
rating.  In a September 1994 rating decision, following the 
veteran's cervical spine surgery, the VAMROC awarded a 60 
percent disability rating for a period of time from April 
1993 to February 1994.  A temporary 100 percent rating was 
assigned for the period of the veteran's surgery and 
convalescence.  Thereafter, the previous 20 percent rating 
was restored.  

In February 1996, the veteran was afforded a routine VA 
examination for purposes of reviewing the status of his 
disability.  The orthopedic examination report indicated that 
the veteran underwent surgery on the cervical spine in 
February 1994.  The examiner noted that the surgery was 
successful in that the veteran pain was decreased in 
intensity and duration.  Thereafter, he underwent PT until 
the pain began in July or August 1994.  He continued to have 
constant pain, rated in intensity as 2 out of 10, sometimes 
waking him at night.  Lifting or bending produced pain rated 
as an 8 out of 10 and lasting several hours in spite of 
taking Naprosyn.  The veteran described the severe pain as 
feeling like muscle spasm in the neck and deltoid area and 
down occasional to the forearm.  The pain occurred 
bilaterally, but was frequently on the left only.  He had 
poor grip strength, particularly on the left.  His surgeon 
told him that must not return to work or he would suffer 
major complications in the unfused levels of the cervical 
spine.  He also told the veteran that the nerve damage and 
muscle weakness would be permanent and that he would never be 
able to go to work.  When the veteran had severe neck and arm 
pain, he also had bifrontal headaches.  Physical examination 
of the spine was negative for postural abnormality, fixed 
deformity, or abnormality of musculature.  Range of motion of 
the cervical spine was limited on all maneuvers, particularly 
lateral flexion and rotation.  The examiner reported no 
objective evidence of pain on motion.  X-rays showed a 
satisfactory status post diskectomy and fusion at C5-6 and 
C6-7.  

During the neurological examination, the examiner found that 
grip strength was 4/5 bilaterally, as was strength in the 
deltoid, arm, and forearm muscles.  There was normal contour 
of the neck, deltoids, or arms, and no sensory, motor, or 
reflex abnormality.  The balance of the neurological 
examination was negative.  Electrodiagnostic studies revealed 
no evidence of diffuse upper extremity peripheral neuropathy 
or focal neuropathy or radiculopathy.  The diagnosis was 
muscular neck, shoulder, and arm pain, left greater than 
right, probably due to degenerative joint disease of the 
cervical spine, moderately disabling, and satisfactory status 
post anterior cervical diskectomy, decompression, and fusion, 
C5-6 and C6-7. 

The veteran and his spouse testified at a personal hearing in 
September 1996.  He had surgery on the cervical spine in 
February 1994.  He was told that he required the surgery to 
avoid becoming paralyzed from the neck down.  The procedure 
relieved the pain for a short time.  However, the pain was 
still there due to permanent nerve damage.  The veteran 
indicated that the pain was constant, although it varied in 
intensity and was affected by weather.  The pain radiated 
from the neck down both arms.  Since the surgery, he had 
headaches.  If he tried to bend over, the veteran had instant 
severe pain and some dizziness.  For pain relief, he took 
Relafen, a non-steroidal anti-inflammatory drug (NSAID).  His 
physicians have not indicated that additional surgery was 
necessary or that there was any deficiency in the results of 
the procedure.  The veteran tried some physical therapy, but 
it caused severe pain and spasm.  He had muscle spasm through 
his shoulders if he over exerted himself.  He had such spasm 
on average about five or six times per month.  About two or 
three times a month, he had difficulty getting dressed due to 
pain and weakness, particularly the left arm.  Since retiring 
from service, the veteran had not been employed due to severe 
pain.  His physicians told him that he should not be employed 
due to the nature of his disability.  The veteran stated that 
his average daily level of pain was about a 4 out of 10, even 
taking pain medication.  He was able to drive only short 
trips, about one hour maximum.  

The veteran's wife testified that they had to work their 
schedule around his disability.  Being intimate was difficult 
for him.  He was unable to hold their child.          

During the hearing, the veteran submitted his own written 
statement, as well as a statement from J.R.  In his 
statement, the veteran explained that he had been found to be 
disabled in July 1993 for purposes of Social Security 
benefits.  Even though he had surgery, his doctors told him 
that he would never be able to work again due to the 
fragility of his neck and to the permanence of nerve damage 
and weakness.  The veteran stated that even slight exertion 
on his part caused severe pain.  He also included a list of 
medications he took for each of his disabilities.  J.R. 
indicated that he had known the veteran for more than one 
year and had observed him at various functions.  The veteran 
never participated in anything that demanded physical 
activity.  He had witnessed the veteran in severe pain and 
believed that he was physically limited due to his 
disability.        

Upon the veteran's request during the personal hearing, the 
VAMROC obtained the veteran's medical records from Ellsworth 
Air Force Base dated from February 1996 to September 1996.  
These records generally reflected treatment for hypertension, 
impotence, sinusitis or bronchitis, and high cholesterol.  In 
August 1996, the veteran complained of more neck pain.  
Naprosyn did not help and caused some gastrointestinal upset.  
Relafen had helped in the past.  The physician prescribed 
Relafen.    

The VAMROC continued the 20 percent rating for the neck 
disability.  The veteran timely appealed that decision.  

In his March 1997 notice of disagreement, the veteran stated 
that although his neck was clinically stable, he was still in 
constant pain and could not work.  He reiterated that his 
physicians told him not to try to work again.  With the 
notice of disagreement, the veteran submitted a statement 
from his wife.  She indicated that the veteran was unable to 
drive or get out of bed by himself.  She had been married to 
the veteran for one and one-half years and had seen his 
condition deteriorate.  

In May 1997, the veteran underwent a VA general medical 
examination.  He reported having continued severe pain in the 
neck, shoulders, and upper arms since his surgery.  He had 
weakness and pain in the hands and poor motion in the neck.  
He took Indomethacin or Relafen.  The veteran spent most of 
his time at home sitting.  Examination was significant for 
neck stiffness and decreased spontaneous neck movements.  He 
was right handed.  Several times, he spontaneously jerked his 
shoulder or neck and winced in pain.  There was tenderness to 
palpation of the mid cervical spine.  Palpation of the 
cervical muscles and the upper trapezius muscles did not 
elicit pain and actually felt good, according to the veteran.  
There was marked limitation of motion of the neck with 
wincing and hesitation at the limits of motion.  The upper 
arms showed no sensory or reflex loss.  Strength throughout 
the upper extremities was 4/5.  The diagnosis included 
cervical fusion with residual neck and arm pain and weakness 
with marked loss of motion.  The examiner opined that the 
veteran's disability from neck pain precluded him from 
seeking gainful employment.    

In a July 1997 statement, the veteran again indicated that he 
continued to have pain, despite the surgery and pain 
medications.  The pain had in fact increased.  He was unable 
to work.  His wife had to help him dress and undress.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's cervical spine disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5293, intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a.  A 20 percent rating is assigned when the disability 
from intervertebral disc syndrome is moderate with recurring 
attacks.  If the disability is severe, characterized by 
recurring attacks, with intermittent relief, a 40 percent 
rating is in order.  The maximum schedular rating is 60 
percent, which is warranted when the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.                    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  

Other potentially applicable diagnostic codes provide for 
disability ratings greater than 20 percent.  However, there 
is no evidence of a fractured vertebra, such that Code 5285 
is not appropriate.  In addition, there is no evidence of 
cervical spine ankylosis required for evaluation under Code 
5287.  There is limitation of cervical spine motion for a 
rating under Code 5290.  See Code 5003 (degenerative 
arthritis is rated according to limitation of motion of the 
affected joints).  However, considering the other symptoms of 
pain and weakness, the Board finds that the symptomatology is 
best rated under Code 5293.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Considering the evidence of record, the Board finds that the 
evidence supports a 40 percent schedular disability rating 
for the cervical spine disability.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Subjectively, the veteran complains 
of constant pain in the neck and shoulders that is 
exacerbated by certain activities, pain and weakness in the 
hands, and reduced neck motion.  Examination reveals marked 
limitation of motion with objective evidence of pain at the 
extremes of motion.  There is reduced strength in the upper 
extremities.  Considering the evaluative criteria of Code 
5293 and 38 C.F.R. §§ 4.40 and 4.45, the Board finds this 
symptomatology more consistent with a 40 percent rating.  
38 C.F.R. § 4.7.  

The Board also finds that the preponderance of the evidence 
is against a 60 percent rating under Code 5293.  Although the 
veteran does manifest the above-listed symptoms, examination 
does not reveal any other neurological deficit.  There is no 
loss of sensation or reflexes.  Electrodiagnostic studies 
showed no evidence of peripheral neuropathy, focal 
neuropathy, or radiculopathy.  Absent such characteristic 
neurological findings, the Board cannot conclude that the 
disability picture more nearly approximates the criteria for 
a 60 percent rating under Code 5293.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against a 
schedular disability rating greater than 40 percent for the 
veteran's cervical spine disability.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5293.    

However, a higher, extra-schedular rating may be warranted if 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  In this case, the Social 
Security Administration (SSA) determined that the veteran was 
disabled not able to engage in substantial gainful activity 
as of February 1991 solely due to the cervical spine 
disorder.  The examiner from the May 1997 VA examination 
indicated that the veteran was precluded from seeking gainful 
employment by virtue of his neck disability.  The veteran 
testified that he had not worked since his separation from 
service.  In light of the significant effect of the cervical 
disability on the veteran's ability to seek or obtain 
employment, the Board finds that a 100 percent extra-
schedular disability rating is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.71a, Code 5293.  

The Board notes that the veteran has continued to offer 
statements claiming entitlement to a total disability rating 
based on his unemployability.  Because the veteran is herein 
granted a 100 percent extra-schedular rating, the issue of 
individual unemployability is considered moot and therefore 
not referred to the VAMROC for consideration.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent extra-
schedular disability rating for postoperative degenerative 
disc-joint disease of the cervical spine, with a history of 
bilateral radiculopathy, is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

